Title: To James Madison from William Jarvis, 24 March 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 24 March 1807

Inclosed I have the honor to hand a letter received by yesterdays post from Mr Erving.  As I presume it incloses the two Spanish decrees for blockading the Islands of Gt. Britain &c & for marching a body of Spanish troops to France from my having received them from him under the same cover, I shall not trouble you with a copy of those.  My last was dated the 15th: Instant & went by the Schooner Louisiana, Captn. Copeland for Boston.  It covered a dispatch from Mr Erving.  There is nothing new here of the least interest.  With perfect Respect I have the honor to be Sir yr Mo. Ob. St

William Jarvis

